              Case 5:19-cv-03034-NC Document 1 Filed 05/31/19 Page 1 of 12



 1 Neama Rahmani (State Bar No. 223819)

 2
     Ronald L. Zambrano (State Bar No. 255613)
        ron@westcoasttriallawyers.com
 3   WEST COAST TRIAL LAWYERS, APLC
     350 South Grand Avenue, Suite 3350
 4   Los Angeles, California 90071
 5   Telephone: (213) 927-3700
     Facsimile: (213) 927-3701
 6   filings@westcoasttriallawyers.com
 7
     Attorneys for Plaintiff
 8 JOSH AREBALO

 9
10                                  UNITED STATES DISTRICT COURT
11                             NORTHERN DISTRICT OF CALIFORNIA
12

13 JOSH AREBALO,                                Case No.:

14                     Plaintiff;
            vs.                                               COMPLAINT
15

16 APPLE, INC., a California Corporation;
   and DOES 1 through 10, inclusive,
                                                1) VIOLATION OF THE AMERICANS WITH
                                                   DISABILITIES ACT OF 1990; AND
17                     Defendants
                   .                            2) WRONGFUL TERMINATION IN VIOLATION
18
                                                   OF PUBLIC POLICY
19

20                                                    DEMAND FOR JURY TRIAL
21

22

23
            COMES NOW the Plaintiff, JOSH AREBALO, (who hereinafter shall be referred to
24
     as the “Plaintiff” or as “AREBALO”), who hereby alleges the following:
25
     //
26
     //
27
     //
28
                               COMPLAINT AND DEMAND FOR JURY TRIAL

                                                  1
              Case 5:19-cv-03034-NC Document 1 Filed 05/31/19 Page 2 of 12



 1                               JURISDICTION AND VENUE
 2

 3 1. Plaintiff respectfully submits that jurisdiction of this Court is properly invoked under 28

 4     U.S.C. § 1331 as Plaintiff seeks redress for violations arising under the Americans with
 5     Disabilities Act of 1990 (“ADA”).
 6

 7 2. Plaintiff respectfully requests this Court exercise supplemental jurisdiction over the

 8     state law claim pursuant to 28 U.S.C. § 1367, as said state law claim and the federal
 9     claim arise from a common nucleus of operative facts such that Plaintiff would
10     ordinarily be expected to try them all in a single judicial proceeding. (Ibid; see also
11     United Mine Workers v. Gibbs (1966) 383 US 715, 725.) In the alternative, Plaintiff
12     respectfully requests this Court take jurisdiction over the state law claim pursuant to 28
13     U.S.C. § 1332(a), in that the parties are citizens of different states and the amount in
14     controversy is in excess of $75,000.00.
15

16 3. Venue is proper in this judicial district by virtue of 28 U.S.C. § 1391 because, among

17     other things, a substantial part of the acts or omissions complained of occurred in this
18     judicial district and because one or more of the defendants reside in this judicial district.
19     Specifically, Defendant Apple, Inc.’s principle place of address is One Apple Parkway,
20     Cupertino, California 95014.
21

22                                          PLAINTIFF
23

24 4. At all times herein mentioned, Plaintiff Josh Arebalo was a resident of the State of

25     California and is currently a resident of the State of Ohio.          While employed by
26     Defendant Apple, Inc, Plaintiff was a resident of California from 2012 to July 2017, and
27     then a resident of the State of Washington from July 2017 through the end of his
28     employment in December 2017.
                           COMPLAINT AND DEMAND FOR JURY TRIAL

                                                   2
              Case 5:19-cv-03034-NC Document 1 Filed 05/31/19 Page 3 of 12



 1 5. Plaintiff is a military veteran, diagnosed with Post-Traumatic Stress Disorder

 2      (“PTSD”), and carpel tunnel syndrome with associated pain in his upper extremities.
 3      Consequently, while employed by Defendant Apple, Inc. Plaintiff qualified as a
 4      disabled person under the ADA and entitled to its protections and remedies.
 5

 6                                        DEFENDANTS
 7

 8 6. Defendant Apple Inc., (hereinafter referred to as “Apple” or “Defendant”) is and at all

 9      times herein mentioned has been a California corporation with the capacity to sue and
10      to be sued, with a principal place of business located at One Apple Parkway, Cupertino,
11      California 95014.
12

13 7. Plaintiff is informed and believes and thereon alleges that each of the Defendants herein

14      were at all times the agent, employee, or representative of each remaining Defendant
15      and were at all times herein acting within and outside the scope and purpose of said
16      agency and employment. Plaintiff further alleges that as to each Defendant, whether
17      named, or referred to as a fictitious name, said Defendants supervised, ratified,
18      controlled, acquiesced in, adopted, directed, substantially participated in, and/or
19      approved the acts, errors, or omissions, of each remaining Defendant.
20

21 8. The true names and capacities of the Defendants named herein as DOES 1 through 10,

22      inclusive, whether individual, corporate, partnership, association, or otherwise, are
23      unknown to Plaintiff who therefore sues these Defendants by such fictitious names.
24      Plaintiff will request leave of court to amend this Complaint to allege their true names
25      and capacities at such time as they are ascertained.
26 //

27 //

28 //
                            COMPLAINT AND DEMAND FOR JURY TRIAL

                                                   3
                Case 5:19-cv-03034-NC Document 1 Filed 05/31/19 Page 4 of 12



 1                                 FACTUAL ALLEGATIONS
 2

 3 9. In 2012, Plaintiff, a military veteran and a disabled person, began employment at

 4     Apple, Inc., as a Technical Support Phone Advisor. In or about 2014, Plaintiff was
 5     promoted to the position of Technical Support Team Supervisor.             A primary and
 6     essential function of Plaintiff’s job duties is typing for large portions of every work day.
 7

 8 10. In or about 2015, Plaintiff began suffering pain in his hands, wrists and arms and was

 9      referred by Defendant Apple to a company doctor which diagnosed Plaintiff with
10      carpel tunnel syndrome and instructed Plaintiff to stretch every hour he was working.
11      Plaintiff did as instructed and found that these stretch breaks did, in fact, relieve the
12      pain.
13

14 11. Later in 2015, Plaintiff was awarded $15,000 of Restricted Stock Unit package, which

15      is designed to retain high performing employees at Defendant Apple, such as the
16      Plaintiff.
17

18 12. In or about the beginning of 2016, Plaintiff incorporated his stretch breaks he began
19      taking the year before into his daily schedule: 10 minutes, once an hour. Prior to this,
20      these breaks were not actually reflected on his schedule.
21

22 13. Later in 2016, Plaintiff was awarded a combination of Restricted Stock of $3,000 in

23      addition to another $5,000 cash bonus, which is designed to reward high performing
24      contributors at Defendant Apple, such as the Plaintiff.
25

26 14. In February 2017, Plaintiff was recommended and thereafter selected to manage a

27      more senior technical support team, revolving around complex issues, that reported to
28      a new supervisor, David Pratt. Mr. Pratt’s supervisor s Justin Bishop. Thereafter,
                           COMPLAINT AND DEMAND FOR JURY TRIAL

                                                  4
             Case 5:19-cv-03034-NC Document 1 Filed 05/31/19 Page 5 of 12



 1      Plaintiff requested Mr. Bishop to consider implementing "microbreaks" each hour to
 2      work schedules for employees under Plaintiff’s supervision that perform repetitive
 3      motion in doing their tasks. This request was in conformity with recommendations
 4      found on Defendant Apple’s Internal Ergonomics website designed to prevent injury.
 5

 6 15. On May 1, 2017, Plaintiff’s received an email from Mr. Pratt approving Plaintiff’s

 7      move from California to Washington. This move would not take place until July 2017.
 8

 9 16. On May 18, 2017, Mr. Pratt was requested by Mr. Bishop to select his best supervisor
10      and to offer them a more demanding role in another organization that had a vacant
11      supervisory position. Mr. Pratt offered this position to Plaintiff.
12

13 17. In or about early July 2017, Plaintiff informed Mr. Pratt that Plaintiff cannot work due

14      to pain in hands and that Plaintiff needed five days off to recover. This pain was a
15      result of Plaintiff the process of moving his personal belongings from California to the
16      state of Washington.
17

18 18. Later in July 2017, Plaintiff and Mr. Pratt met over FaceTime where Mr. Pratt gave
19      Plaintiff a Performance Improvement Plan (“PIP”) on a pretextual basis, which
20      Plaintiff rebutted with documentary evidence.
21

22 19. During this same FaceTime meeting, Mr. Pratt first noticed Plaintiff’s stretch breaks

23      (which have existed since 2015 in some form without incident) and told Plaintiff he
24      can no longer take them. Plaintiff informed Mr. Pratt of his carpel tunnel diagnosis
25      and the need for the stretch breaks to avoid debilitating pain that would prevent him
26      from typing. Plaintiff further told Mr. Pratt that Plaintiff has been taking these breaks,
27      once an hour, in some form or another since 2015, without any adverse effect on
28      Plaintiff’s work performance.       Despite Plaintiff’s protestation, Mr. Pratt did not
                           COMPLAINT AND DEMAND FOR JURY TRIAL

                                                  5
             Case 5:19-cv-03034-NC Document 1 Filed 05/31/19 Page 6 of 12



 1      change his mind about prohibiting Plaintiff from taking these stretch breaks.
 2

 3 20. Immediately following this July 2017 FaceTime meeting, Mr. Pratt gave Plaintiff his

 4      annual performance evaluation with a rating of “Needs Improvement.” Prior to Mr.
 5      Pratt’s July 2017 evaluation, Plaintiff never received disciplined or sub-par reviews.
 6

 7 21. In or about September 2017, Mr. Pratt bizarrely disciplined Plaintiff for “misconduct”

 8      for supposedly failing to get approval for the move to Washington despite getting
 9      approval for that very move on May 1, 2017.
10

11 22. Also in September 2017, Plaintiff became aware that a group of employees had

12      complaints about working conditions (including pain in their hands from typing) with
13      plans to file a grievance directly with Defendant Apple’s CEO, Tim Cook. Plaintiff
14      advised the group to follow Apple’s grievance procedures and offered to represent the
15      group at a meeting with Senior Management that Plaintiff was planning. The group
16      accepted Plaintiff’s offer.
17

18 23. In or about October 2017, Plaintiff requested a meeting with Mr. Bishop to discuss the
19      employee grievances regarding Mr. Pratt, including unresolved issues related to
20      working conditions causing employees physical pain, stress and anxiety that Mr. Pratt
21      was ignoring, as well as Plaintiff’s concerns Mr. Pratt was discriminating against
22      Plaintiff based on disability and request/denial of the stretch breaks accommodation.
23

24 24. Following Plaintiff’s request to Mr. Bishop, on or about November 3, 2017, Plaintiff

25      was issued another PIP by Mr. Pratt on a pretextual basis. Mr. Pratt assigned a Mentor
26      as part of this PIP. The PIP was set to expire on or about December 2, 2017.
27 //

28 //
                           COMPLAINT AND DEMAND FOR JURY TRIAL

                                                 6
             Case 5:19-cv-03034-NC Document 1 Filed 05/31/19 Page 7 of 12



 1 25. Despite Mr. Pratt’s supposed dissatisfaction with Plaintiff’s ability to supervise as

 2      documented in the second PIP, Mr. Pratt then directed that Plaintiff supervise an
 3      additional team. Effectively, Plaintiff’s job duties were doubled for the last three
 4      weeks of November 2017.
 5

 6 26. On or about November 28, 2017, Plaintiff met with Mr. Bishop to discuss complaints

 7      of the employees who initially wanted to go to CEO Tim Cook.              Mr. Bishop’s
 8      response was "I don't need this shit,” then directed Plaintiff to “collaborate” with Mr.
 9      Pratt on specific employee complaints and requested Plaintiff to follow-up with Mr.
10      Bishop at a later time about Plaintiff’s complaints regarding Mr. Pratt. After this
11      meeting, Plaintiff sent an electronic invite to Mr. Bishop for a follow-up meeting in
12      January to discuss the complaint about Mr. Pratt, which Mr. Bishop accepted.
13

14 27. Later the same day as Plaintiff’s meeting with Mr. Bishop, Mr. Pratt decided to

15      conduct an uncommon audit of Plaintiff’s team performance for both Plaintiff’s initial
16      and additional team.
17

18 28. On or about December 5, 2017, Mr. Pratt terminated Plaintiff on the pretextual basis of
19      Plaintiff’s failure to follow the PIP. However, Plaintiff’s assigned Mentor stated that
20      Plaintiff completed the PIP very well.       Plaintiff is informed and believes that his
21      termination was discriminatory and retaliatory in nature, in response to Plaintiff’s
22      disability, request for accommodation and complaint of his accommodation being
23      unreasonably denied.
24

25                   EXHAUSTION OF ADMINISTRATIVE REMEDY
26

27 29. Plaintiff timely filed a Charge of Discrimination with the Equal Employment

28       Opportunity Commission (“EEOC”) pursuant to 42 U.S.C. § 2000e-5, subsec. (e)(1),
                          COMPLAINT AND DEMAND FOR JURY TRIAL

                                                 7
             Case 5:19-cv-03034-NC Document 1 Filed 05/31/19 Page 8 of 12



 1       alleging Defendant Apple violated Plaintiff’s rights under the American with
 2       Disabilities Act (“ADA”). The EEOC issued a right-to-sue letter on March 5, 2019.
 3

 4                                 FIRST CAUSE OF ACTION
 5               VIOLATION OF AMERICANS WITH DISABILITIES ACT
 6                                  (42 U.S.C. § 12101, et seq.)
 7                            (AREBALO Against All Defendants)
 8

 9   30. Plaintiff realleges and incorporates by reference, as though fully set forth herein, each
10       and every allegation set forth in paragraphs 1 through 29 above.
11

12   31. Plaintiff suffers from a disability within the meaning and scope of 42 U.S.C. § 12102.
13       Accordingly, Plaintiff is a member of the class of persons protected by 42 U.S.C. §
14       12112 and § 12203, which make it unlawful for a covered entity, like Defendant
15       Apple herein, to discriminate against an individual with a disability in employment,
16       fail to provide reasonable accommodations to persons with disabilities, and retaliate
17       against any individual who opposes any unlawful practices.
18
19   32. As alleged herein, Apple discriminated against Plaintiff because of his disability,
20       failed to provide reasonable accommodations to plaintiff, failed to engage in the
21       interactive process and retaliated against plaintiff for his complaints about disability
22       discrimination.
23

24   33. The acts and omissions of defendants, and each of them, as aforesaid, were in
25       violation of 42 U.S.C. § 12101, et seq. Said statutes impose certain duties upon
26       defendants, and each of them, concerning discrimination against persons, such as
27       plaintiff, on the basis of physical disability. Said statutes were intended to prevent the
28       type of injury and damage set forth herein. Plaintiff is a member of the class of
                           COMPLAINT AND DEMAND FOR JURY TRIAL

                                                  8
              Case 5:19-cv-03034-NC Document 1 Filed 05/31/19 Page 9 of 12



 1        persons intended to be protected by said statutes.
 2

 3   34. By the aforesaid acts and omissions of defendants, and each of them, plaintiff has
 4        been directly and legally caused to suffer actual damages including, but not limited to,
 5        loss of earnings, medical expenses, attorney’s fees, costs of suit, and other pecuniary
 6        loss not presently ascertained.
 7

 8   35. As a further direct and legal result of the acts and conduct of defendants, and each of
 9        them, as aforesaid, plaintiff has been caused to and did suffer and continues to suffer
10        severe physical injuries, sickness and emotional and mental distress, anguish,
11        humiliation, embarrassment, fright, shock, pain, discomfort, depression and anxiety.
12        The exact nature and extent of said injuries is presently unknown to plaintiff.
13

14   36. Plaintiff is informed and believes and thereon alleges that Defendant Apple Inc., by
15        and through its managers, officers, and/or directors committed the acts alleged herein
16        maliciously, fraudulently, and oppressively, with the wrongful intention of injuring
17        plaintiff and acted with an improper and evil motive amounting to malice or
18        oppression, and in conscious disregard of plaintiff’s rights. Moreover, defendants and
19        their managers, officers, and/or directors authorized or ratified the wrongful conduct
20        of their employees and/or are personally guilty of oppression, fraud, or malice. As
21        such, plaintiff is entitled to recover punitive damages from defendants under federal
22        law in an amount according to proof.
23

24   37. As a result of defendants' unlawful as alleged herein, Plaintiff is entitled to reasonable
25        attorney’s fees and costs of suit as provided in 42 U.S.C. § 12205.
26   //
27   //
28   //
                            COMPLAINT AND DEMAND FOR JURY TRIAL

                                                   9
             Case 5:19-cv-03034-NC Document 1 Filed 05/31/19 Page 10 of 12



 1                               SECOND CAUSE OF ACTION
 2              (Wrongful Termination in Violation of California Public Policy)
 3                             (AREBALO Against All Defendants)
 4

 5   38. The allegations of paragraphs 1 through 37 are re-alleged and incorporated herein by
 6       reference as though set forth at length.
 7

 8   39. At all times herein mentioned in this complaint, California Government Code Section
 9       12940 et seq. (Fair Employment and Housing Act of California (“FEHA”)) was in full
10       force and effect and were binding on the Defendants and the Defendants were subject
11       to its terms, and therefore Defendant was required to refrain from violations of public
12       policy, including discriminatory and/or retaliatory actions against Plaintiff on account
13       of his disability and requests for accommodation.
14

15   40. As set forth in more detail above, Plaintiff was given two PIPs based on pretext, was
16       reprimanded on a false pretense, was denied reasonable accommodation without any
17       interactive process, and was ultimately terminated on a pretextual basis on December
18       5, 2017, all due to Defendant Apple’s discriminatory and retaliatory motive on the
19       basis of Plaintiff’s disability, need for an accommodation and complaints of the denial
20       of the reasonable accommodation.
21

22   41. Defendants’ above described conduct is in violation of various statutes and decisional
23       law of California, including, but not limited, to California’s FEHA.
24

25   42. Plaintiff has suffered and continues to suffer general, consequential and special
26       damages including but not limited to substantial losses in earnings, other employment
27       benefits, physical injuries, physical sickness, as well as emotional distress, plus
28       medical expenses, all to his damage in an amount according to proof.
                           COMPLAINT AND DEMAND FOR JURY TRIAL

                                                    10
             Case 5:19-cv-03034-NC Document 1 Filed 05/31/19 Page 11 of 12



 1   43. Said termination was wrongful and justifies the imposition of punitive damages since
 2        the termination was against California’s public policy.       Defendants intentionally
 3        discriminated against Plaintiff on account of his protected activity and classification,
 4        and in doing so, Defendants acted maliciously, fraudulently and oppressively, with the
 5        wrongful intention of injuring Plaintiff. Based upon the foregoing, Plaintiff is entitled
 6        to recover punitive damages from Defendants and each of them, in an amount
 7        according to proof.
 8

 9                                           PRAYER
10         WHEREFORE Plaintiff demands judgment as follows:
11

12 1.      For special damages according to proof, including but not limited to loss of earnings
13         in excess of $75,000.00, deferred compensation, medical benefits and other
14         employment benefits;
15

16 2.      For general damages, including but not limited according to proof;
17

18 3.      For prejudgment interest on lost wages and benefits;
19

20 4.      For costs incurred by Plaintiff, including reasonable attorneys’ fees and costs of suit,
21         in obtaining the benefits due Plaintiff and for violations of the American with
22         Disabilities Act, as set forth above; and
23

24 5.      For such other and further relief as the court deems just and proper.
25

26   //
27   //
28
                            COMPLAINT AND DEMAND FOR JURY TRIAL

                                                  11
             Case 5:19-cv-03034-NC Document 1 Filed 05/31/19 Page 12 of 12



 1

 2
     Dated: May 31, 2019                      WEST COAST TRIAL LAWYERS, APLC
 3

 4

 5                                            By:     /s/ Neama Rahmani
                                                     Neama Rahmani, Esq.
 6                                                   Ronald L. Zambrano, Esq.
                                                     Attorney for Plaintiff
 7                                                   JOSH AREBALO
 8

 9
10
                                 DEMAND FOR JURY TRIAL
11

12
           Plaintiff hereby demands trial by jury.
13

14

15
     Dated: May 31, 2019                      WEST COAST TRIAL LAWYERS, APLC
16

17

18                                            By:     /s/ Neama Rahmani
                                                      Neama Rahmani, Esq.
19                                                    Ronald L. Zambrano, Esq.
                                                      Attorney for Plaintiff
20                                                    JOSH AREBALO
21

22

23

24

25

26

27

28
                           COMPLAINT AND DEMAND FOR JURY TRIAL

                                                 12
